     Case 5:20-cv-00516 Document 5 Filed 05/24/21 Page 1 of 2 PageID #: 23




                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY


PHILBERT COLE,

               Plaintiff,

v.                                                          CIVIL ACTION NO. 5:20-cv-00516

UNITED STATES,

               Defendant.

                                             ORDER

               Pending is Plaintiff Philbert Cole’s pro se Complaint [Doc. 1], filed July 30, 2020.

This action was previously referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission of proposed findings and a recommendation (“PF&R”). Magistrate Judge

Aboulhosn filed his PF&R on April 15, 2021. Magistrate Judge Aboulhosn recommended that the

Court dismiss Mr. Cole’s Complaint without prejudice for failure to prosecute and remove the

matter from the docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”) (emphasis

added). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s

right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-

Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a magistrate judge’s
     Case 5:20-cv-00516 Document 5 Filed 05/24/21 Page 2 of 2 PageID #: 24




findings that were not objected to below, as § 636(b) doesn’t require de novo review absent

objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the Court need not

conduct de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case were due on May 3, 2021. No

objections were filed.

               Accordingly, the Court ADOPTS the PF&R [Doc. 4], DISMISSES Mr. Cole’s

Complaint [Doc. 1] WITHOUT PREJUDICE, and REMOVES this matter from the docket.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                     ENTERED: May 24, 2021




                                                 2
